Citation Nr: 1736874	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-36 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a rating in excess of 10 percent for residuals of surgery for a left club-foot deformity prior to April 30, 2010, and in excess of 20 percent as of April 30, 2010.

3.  Entitlement to a rating in excess of 10 percent for residuals of a left ankle scar.

4.  Entitlement to an effective date prior to October 22, 2012, for the assignment of a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to October 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from several rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An April 2005 rating decision established service connection for residuals of left club-foot surgery.  

A January 2009 rating decision established service connection for migraines, rated 0 percent, and a left ankle scar, rated 0 percent, and increased the rating for a left club foot to 10 percent effective March 10, 2008.

An August 2010 rating decision increased the rating for migraines to 30 percent, effective March 10, 2008; increased the rating for left club foot to 10 percent, effective March 10, 2008, and then 20 percent effective April 30, 2010; and increased the rating for a left ankle scar to 10 percent, effective April 20, 2010.  A separate April 2010 rating decision denied entitlement to TDIU.  

A March 2014 rating decision granted entitlement to TDIU, effective October 22, 2012.  In April 2014, the Veteran filed a notice of disagreement to the effective date assigned for TDIU.  

In July 2014, the Board remanded these issues in order to schedule a hearing, as the Veteran requested a hearing on the substantive appeal.  In November 2015, the Veteran withdrew the request for a hearing.

In February 2016, the Board remanded these issues again for additional evidentiary development, including more current VA examinations.

The Veteran's claims were previously remanded in May 2017 to schedule the Veteran for a Board hearing.  However, in June 2017, prior to the scheduled hearing, the Veteran, through the representative, sent notice to the VA that she wanted to postpone the hearing for 60 days.  Subsequently, in July 2017, in another letter from the Veteran's representative, the representative withdrew the request for a hearing before the Board.  Therefore, these claims are appropriately before the Board for appellate adjudication. 

The matter of entitlement to service connection for radiculopathy of the right lower extremity has been raised by the record in a July 2017 statement, but has not been addressed by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over that matter, and it is referred for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to an earlier effective date for TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's migraine headaches are manifested by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.

2.  Prior to April 30, 2010, the Veteran's left ankle scars were manifested by healed postoperative wounds and stable surgical scars, which were not larger than 12 square centimeters.

3. Since April 30, 2010, the Veteran's left ankle scars were manifested by healed postoperative wounds and stable, painful surgery scars which were not larger than 7 square centimeters.

4.  Prior to April 30, 2010, the Veteran had moderate limitation of motion of the left ankle associated with residuals of left Achilles tendon surgery, and no signs of joint ankylosis or of any other residual disability.

5.  As of April 30, 2010, the Veteran has limitation of motion of at worse 0 degrees of dorsiflexion and 10 degrees of plantar flexion, with no evidence of ankylosis.

6.  The evidence of record does not show that it was factually ascertainable that an increase in disability occurred in the one year prior to March 10, 2008, so that the Veteran became entitled to a compensable disability rating for a left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but not higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2.  Prior to April 30, 2010, the criteria for a compensable rating for a left ankle scar were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Code 7804 (2016); Diagnostic Code 7804 (2007).

3.  As of April 30, 2010, the criteria for a rating in excess of 10 percent for a left ankle scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Code 7804 (2016); Diagnostic Code 7804 (2007).

4.  The criteria for a rating in excess of 10 percent for a left foot and ankle disability, prior to April 30, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014). 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5271 (2016).

5.  The criteria for a rating in excess of 20 percent for a left foot and ankle disability, as of April 30, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014). 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5271 (2016).

6.  The criteria for an effective date earlier than March 10, 2008, for a compensable rating for a left ankle disability have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in March 2008. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence. VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed.  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Migraine Headaches

The Veteran asserts that she is entitled to an increased rating in excess of 30 percent for migraine headaches.

The Veteran's service-connected migraine headaches disability is currently rated 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  Under that Diagnostic Code, a 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a (2016).

The Rating Schedule does not define prostrating, nor has the Court.  Fenderson v. West, 12 Vet. App. 119 (1999).  Severe economic inadaptability is also not defined in VA statutes or regulations.  Pierce v. Principi, 18 Vet. App. 440 (2004).  In addition, the Court has held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  If economic inadaptability were read to import unemployability, then if the appellant, met the economic-inadaptability criterion, the appellant would be eligible for TDIU rather than only a 50 percent rating.  38 C.F.R. § 4.16 (2016).  Consideration must also be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition was actually causing severe economic inadaptability.  VA conceded that the words productive of could be read to mean either producing or capable of producing.  Pierce v. Principi, 18 Vet. App. 440 (2004).

The Veteran attended several VA examinations during the pendency of this claim in October 2008, April 2010, and December 2016.  In addition to those examinations, the Veteran has also provided several private examination and assessments, to include a July 2013 Independent Medical Evaluation from Dr. L. H., and a June 2017 occupational assessment from a vocational expert, J. C.  A review of the competent medical and occupational opinions demonstrate the evidence is at least in equipoise with regard to establishing that the service-connected migraine headaches are very frequent completely prostrating with prolonged attacks, productive of severe economic inadaptability, and warrant a higher 50 percent rating for the entire claims period. 

Specifically, the Board finds that the VA examinations demonstrate, for the most part, that the Veteran's condition resulted in very frequent complete prostrating attacks.  In both the October 2008 and December 2016 examinations, the VA examiner found the Veteran's headaches were prostrating, with non-headache symptoms of nausea, dizziness, and sensitivity to light and sound.  The Veteran, during those examinations, has consistently reported that she has migraines two to three times a week, lasting anywhere from a few hours to a couple of days, during which time she can only rest, and sometimes requires laying down in a dark quiet room.  The Veteran has also asserted that the migraines prevent her from activities, and have made her unemployable since 2007. 

The Board notes that the VA examination results are corroborated by the private opinion submitted by the Veteran from Dr. L. H.  Specifically, in a July 2013 report, that doctor, after a thorough examination of the Veteran and a review of her medical history, found that the Veteran's condition was productive of very frequent severe prolonged migraine headaches, which were productive of severe economic inadaptability since 2008.  

A June 2017 vocational assessment by a vocational expert J. C. noted that the Veteran's migraines were productive of interference with obtaining or maintaining gainful employment.  The Veteran has established entitlement to TDIU based, in part, on migraine headaches in combination with other service-connected disabilities. 

Consequently, the Board finds that the Veteran's service-connected migraine headaches are productive of very frequent prolonged migraines productive of severe economic inadaptability, as the evidence demonstrates that her migraines happen as often as two to three times a week, potentially lasting a couple days, and are often so severe that her activities are not only restricted, but sometime require her to stay in a dark quiet room for relief.  Therefore, the Board finds that a higher 50 percent rating under the appropriate Diagnostic Code is warranted. 

The Board notes that there is negative evidence of record.  Specifically, in the April 2010VA examination, the VA examiner found that the Veteran's condition was not prostrating.  Similarly, in the December 2016 VA examination, the examiner only noted that the Veteran had prostrating migraines once a month.  The Board notes that even considering those results, the competent medical evidence remain at least in equipoise with regard to establishing that the Veteran's condition is productive of more severe symptoms than those contemplated by the current disability rating and more nearly approximate the criteria for a 50 percent rating.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that a higher 50 percent rating, but not higher, is warranted, and the claim must be granted.  38 C.F.R. § 4.124a (2016).  

Left Ankle Scar

The Rating Schedule provides criteria for rating scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804,7805 (2016).  As the Veteran's scar is located on the left ankle, the most appropriate Diagnostic Code is 7804, which is the basis of the current rating.  Under Diagnosis Code 7804, a 10 percent rating is assigned for superficial scars which are, painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  

Here, the record indicates that the Veteran has a status-post left Achilles repair scar on the left ankle, which is considered superficial, as it is not attached to the associated soft tissue.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2016).  Further, the Schedule for Rating Disabilities applicable to scars was amended on September 23, 2008, and the old criteria are applicable as the claimed period began prior to that date.  However, those changes do not affect the Veteran's claim as, her claim does not include more than one scar of the left ankle, or scars that are unstable.  Therefore, the Schedule criteria in effect since the amendment will be used to rate the Veteran's scar for the entire claims period for the left ankle scar.

Here, the Veteran attended two separate VA examinations for the scar disability in November 2008 and December 2016.  Additionally, the Veteran has provided a private opinion from July 2013.  In a November 2008 VA examination, the only examination provided in the claims period prior to April 30, 2010, the Veteran was noted with a scar on the Achilles tendon measuring 15 centimeters by 0.7 to 0.8 centimeters.  On examination, the examination report noted the scar was well healed, with no pain, tenderness, or breakdown, and was generally stable.  The scar was noted by the examiner to be superficial, and had not adhered to the under soft tissue.  

In the July 2013 private independent medical opinion, private examiner Dr. L. H. noted that the Veteran reported that the scar was painful, and the pain was getting progressively worse.  The report was silent on any additional symptoms of the scar. 

In a December 2016 VA examination, the Veteran was noted reporting pain on and around the scar.  On examination, the scar was measured at 14 centimeters by 0.5 centimeters, or a total area of 7 square centimeters.  The examiner noted pain and tenderness in the area of the scar, and the Veteran noted that the scar affected mobility as it was painful when the area rubbed against clothing or shoes. 

The Board finds that, for the period prior to April 30, 2010, a compensable rating was not warranted.  Prior to April 2010, the objective medial evidence indicates the scar was asymptomatic with no pain on examination.  The surgical scar was noted to be not more than 12 square centimeters without tenderness or hypersensitivity, and superficial in nature.  A compensable rating is therefore not available for that period, as a 10 percent rating would require pain, a larger area, or a scar that was not superficial.  Here, the only VA examination during that period in October 2008 noted that the Veteran did not claim pain during examination for the scar specifically.  While the Board acknowledges that pain is among those symptoms in which a lay person such as the Veteran may competently speak to, no assertion of painful scars was asserted during that claims period. 

Since April 30, 2010, the objective medial evidence indicates the Veteran's scar was well-healed, but was also painful.  The Veteran's surgical scars were noted to be stable and superficial, but on examination the scar was painful and tender.  The Veteran is currently receiving the maximum 10 percent rating for painful scar for that period, which accounts for painful superficial scars.  The only way to obtain a rating in excess of 10 percent for scars under the Diagnostic Codes applicable to scars is to show that the scar covered a larger area and was deep (non-superficial).  However, here, the Veteran's left ankle scar does not approach the required size or description.  Therefore, the Board finds that a higher rating is not warranted.

The Board notes consideration has been given to all available Diagnostic Codes applicable to scarring and has found that Diagnostic Codes 7800, 7803, and 7805 are inapplicable in this case.  As Diagnostic Code 7800 applies to disfigurement of the head, face, or neck, that provision is inapplicable because the Veteran's scars are on the left ankle.  As Diagnostic Code 7803 pertains to scars that are superficial and unstable, that provision is inapplicable because the Veteran's scars are stable and are not shown to be unstable.  As Diagnostic Code 7805 applies to other scars, that provision is inapplicable because the disabling effects of the Veteran's scars are accounted for under the other Diagnostic Codes considered.

Accordingly, under the criteria applicable to scarring, a compensable rating is therefore not available prior to April 30, 2010, and the Veteran is in receipt of a maximum 10 percent rating since April 30, 2010.  As the preponderance of evidence is against the finding of a higher rating for the Veteran's single left ankle scar, the application of the benefit of doubt is not warranted, and the Veteran's claim must be denied.  The Board finds that the preponderance of the evidence is against the assignment of any higher or separate rating for scars.  Therefore, the claim for increase must be denied.  38 U.S.C.A. § 5107 (West 2014).

Extraschedular Ratings

The Board has also considered whether referral for extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted.  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  38 C.F.R. § 3.321(b) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required. 

In this case, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to service-connected left ankle scarring.  The evidence establishes that the Veteran's scar condition, at worse, is less than 12 square centimeters, superficial, and painful.  The Veteran has been provided a 10 percent rating for the latter period for pain, and a 0 percent rating for the period where pain was not found on examination.  The Board finds no additional aspects of disability not contemplated in the assigned schedular ratings.  Notably, the record also does not show any evidence of frequent hospitalization or marked interference with employment.  38 C.F.R. § 3.321(b)(1) (2016).  No examination or medical evidence has opined that the Veteran's skin condition alone, or in combination with other service-connected has affected her employment.  The Veteran has established entitlement to TDIU.  The Veteran has never contended that her scar condition alone has caused her to miss substantial periods of work or otherwise have a marked impact on her employment.  Thus, the evidence weighs against a finding of marked interference with employment.

In sum, there is no indication in the record of an exception of unusual disability picture associated with the skin disability, or of any other reason why an extraschedular rating should be assigned.  The Board, therefore has determined that referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 

Left Ankle

The Veteran seeks entitlement to an increased rating for a left Achilles tendon ankle and foot disability.  The left ankle disability, is broken up into three staged period with three distinctive ratings.  For the period prior to March 10, 2008, the Veteran's left ankle disability was rated 0 percent.  From March 10, 2008, to April 30, 2010, the left ankle disability was rated 10 percent.  As of April 30, 2010, the left ankle disability is rated at 20 percent, the maximum rating under the current Diagnostic Code. 

An April 2005 rating decision established service connection for the left ankle and foot disability and assigned a 0 percent rating, effective October 11, 2004.  That rating was not contested and the decision became final.  The Veteran filed a claim in March 10, 2008, which was interpreted as a claim for service connection for muscle atrophy of the left lower extremity, and was denied in a January 2009 rating decision.  The Veteran filed a timely notice of disagreement in July 2009.  However, in interpreting the Veteran's claim in the most beneficial terms to the Veteran, the RO redefined the claim as an claim for increased rating for the already service connected left ankle disability.  Therefore, an August 2010 rating decision, granted a 10 percent rating for the left ankle disability, effective March 10, 2008, the date of the claim for muscle atrophy, and granted a 20 percent rating, as of April 30, 2010, the date of a VA examination.  Those different rating periods are properly before the Board for adjudication for assigned of ratings higher than 10 percent and 20 percent.

The Veteran's representative has raised the claim of an earlier effective date of the compensable 10 percent rating prior to March 10, 2008.  The Board notes that an earlier effective date claim is part of a claim for increased rating and will be considered.  

The Veteran asserts that her disability is more severe than reflected by the current assigned ratings.  In particular, she asserts that when considering the additional functional loss and painful movement in the left ankle, the disability is more consistent with a 20 percent rating for the entire claims period, to include at least one year prior to March 10, 2008.  

Initially, the Board notes that the Veteran's left ankle and Achilles tendon disability has been manifested by pain, weakness, stiffness, tenderness, some instability, and reduced range of motion which is best rated on the basis of the function which the tendon governs, motion of the left ankle.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (2016).

In addition, the Board notes that the Veteran is separately service connected for scars of the left ankle, which rating is separately considered in this decision.  Thus, any symptoms related to the Veteran's scars, other than any limitation of function, are not for consideration in determining the appropriate rating for the left ankle.  38 C.F.R. § 4.14 (2016).  Further, evidence of record does not demonstrate ankylosis of subastragalar or tarsal joint, Diagnostic Code 5272, malunion of the os calcis or astragalus, Diagnostic Code 5273, or astragalectomy, Diagnostic Code 5274, so as to support higher ratings during the applicable periods under appeal.  38 C.F.R. § 4.71a (2016).  Additionally, there is no showing or allegation that the Veteran's left ankle has ever been replaced.

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint.  38 C.F.R. §§ 4.40  4.45 (2016).  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011);  Burton v. Shinseki, 25 Vet. App. 1 (2011).

With the foot, a 90 degree angle to the ankle as the neutral or starting position, a normal or full range of ankle motion is defined as from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2016).

Diagnostic Code 5271 provides that limitation of motion of an ankle warrants a 10 percent rating when moderate and 20 percent when marked.  38 C.F.R. § 4.71a (2016).

The terms moderate, moderately severe, and marked, as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that Board decisions are equitable and just.  38 C.F.R. § 4.6 (2016).

Under Diagnostic Code 5270, ankylosis of the ankle in plantar flexion, less than 30 degrees warrants a 20 percent rating.  If ankylosed in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, a 30 percent rating is warranted.  If ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity, a 40 percent rating is warranted.  38 C.F.R. § 4.71a (2016).  Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992); Nix v. Brown, 4 Vet. App. 462 (1993); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79 (1996). 

The amputation rule provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were an amputation to be performed.  38 C.F.R. § 4.68 (2016).  In the present case, Diagnostic Codes 5165, 5166, and 5167 provide that an amputation of the leg below the knee, an amputation of the forefoot, or loss of use of the foot, all would warrant a 40 percent rating.  38 C.F.R. § 4.71a (2016).  Therefore, any combined rating for the Veteran's left ankle and left foot disabilities should not exceed a 40 percent rating because that would violate the amputation rule.  38 C.F.R. § 4.68 (2016).

Here, the Veteran has attended several VA examinations to assess the nature and severity of the left ankle disability, in addition to several private opinions or examinations which have been provided by the Veteran.  Initially, in a October 2008 VA examination, the Veteran's range of motion of the left ankle was within normal limits, which represents dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees, on both active and passive motion, with no indication of objective pain on motion.  X-rays were negative, and no functional impact was noted to effect the Veteran's occupation.  The examiner noted that Veteran could only stand for only about 15 to 30 minutes, with functional limitation on walking to be about a quarter of a mile.  No assistive devices were noted for walking. 

In an April 2010 VA examination, the Veteran again was recorded complaining about increased pain in the left ankle.  Specifically, the Veteran complained of pain, heat, swelling, redness, stiffness, fatigability, weakness, and lack of endurance, with weekly flare-ups of increased stiffness and pain.  The Veteran noted it was hard for her to take care of her children or do household chores.  On examination, the examiner found some giving away, instability, pain, stiffness, weakness, and incoordination.  The examiner also found a diagnosis of congenital clubfoot.  On range of motion examination, the Veteran's dorsiflexion was limited to 0 degrees out of 20 degrees of normal movement, and plantar flexion was limited to 20 degrees, out of 45 degrees of normal movement.  No ankylosis was noted.  However, the examiner noted that the veteran's functional limitation on walking was less than a few yards or standing for a few minutes.  At the time, the Veteran was unemployed which she attributed to her inability to stand or walk due to the ankle disability. 

In a private examination submitted from the Veteran in July 2013, private examiner Dr. L. S. noted again the Veteran's increased pain and limitation due to the left ankle disability.  That included noting that the Veteran at the time used an electric scooter and had been issued a wheelchair from VA.  On examination, the examiner noted medial edema, a deformed Achilles tendon, a vertical operative scar on the posterior ankle, and a limited range of motion.  However, no objective range of motion results measured in degrees was noted on the report.  While the examiner's report spoke to the relative effects of the Veteran's service-connected disabilities on her ability to obtain or maintain employment, the report was silent of any specific effects the ankle disability had on the Veteran's employability. 

In a December 2016 VA examination, the Veteran complained of increased pain in the left ankle.  The Veteran asserted pain and flare-ups, with limited mobility, to include only being able walk less than 50 feet and standing for only 10 minutes.  On examination, the Veteran's dorsiflexion was limited to 0 degrees out of 20 degrees of normal movement, and plantar flexion was limited to 20 degrees, out of 45 degrees of normal movement, with no additional limitations upon repeat motion.  No ankylosis was noted.  However, the report noted pain on weight bearing, localized tenderness, with weakness, fatigability, incoordination, and instability.  The Veteran was noted at the time to be using a wheelchair and cane. 

Collectively, the evidence of record prior to April 30, 2010, shows that the Veteran's left ankle and Achilles tendon disability was manifested by a normal range of motion, limited to 20 degrees on dorsiflexion and 45 degrees on plantar flexion, which is considered normal motion.  38 C.F.R. § 4.71, Plate II (2016).  The Board finds that the only VA examination during the period before April 30, 2010, from October 2008 shows full range of motion of the left ankle, with some pain reported, to include flare-ups.  While the Veteran has asserted that during that time period her ankle disability prevented her from everyday activity and work, the examination findings did not show that level of severity.  The objective evidence demonstrates a normal range of motion.  The Board finds that level of motion does not constitute marked limitation of ankle motion, as required for a higher 20 percent rating under the appropriate Diagnostic Code.  Even considering the objective evidence of swelling, tenderness, and painful motion in the left ankle, and functional loss due to increased pain and weakness during flare-ups associated with prolonged walking and standing, the current 10 percent rating accounts sufficiently for that symptomology.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consequently, prior to April 30, 2010, the Board finds that the preponderance of the evidence is against the assignment of a higher rating in excess of the 10 percent rating assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).

With regard to the period as 0of April 30, 2010, the Board finds that a rating in excess of 20 percent for the left ankle and Achilles tendon disability is not warranted at any point.  The Board finds that the competent lay and medical evidence does not demonstrate ankylosis of the left ankle during this relevant time period as the Veteran had movement in her left ankle and no medical professional has concluded that her reduce range of motion was comparable to ankylosis of the ankle joint in an angle required for a higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2016).  Even in the April 2010 VA examination, where the Veteran's dorsiflexion was measured at 0 degrees of movement, the report explicitly denied ankylosis of the ankle.  Even considering the lay evidence, the Board finds that evidence is also silent on any explicit complaints of immobilization, but rather instead pain on movement.  Therefore, the Board finds that ankylosis is not present at any point during the relevant period leading to the present.  Even if ankylosis were present, ankylosis in specific positions is required to warrant a rating greater than 20 percent and that level of ankylosis, or ankylosis with deformity, is not shown.  Accordingly, as a 20 percent rating for marked limitation of motion is the maximum rating achievable for an ankle disability based on range of motion, without a diagnosis of ankylosis, the Board finds that for this relevant period a rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5270, 5271 (2016).  

In sum, the evidence of record supports the assignment of an rating of 10 percent for the period prior to April 30, 2010, and supports the assignment of a 20 percent rating as of April 30, 2010, but not earlier.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.

The Veteran does not have a have a diagnosis of osteoarthritis of the ankle.  However, the Veteran has been rated based on limitation of ankle motion under Diagnostic Code 5271.  Consequently, a separate rating for arthritis of the right ankle is prohibited under Diagnostic Code 5003 or 5010.  A rating for arthritis cannot be combined with a rating for limitation of motion of the same joint.  38 C.F.R. § 4.71a (2016).  The Board reiterates that the current 20 percent rating is the maximum rating available under Diagnostic Code 5271.  As the ankle is the affected area, the disability would not be appropriately rated as a foot injury under Diagnostic Code 5284.  38 C.F.R. § 4.71a (2016).  Even if that Diagnostic Code were found to be appropriate, the Veteran's symptomatology as described above does not rise to a level analogous to severe foot injury as would be necessary for a higher rating under that diagnostic code.

Finally, with regard to the claim for an earlier effective date for the assignment of a compensable rating as of March 10, 2008, the Board finds that there is no ascertainable evidence to demonstrate that the Veteran's disability rose to that level of severity prior to March 2008.  

Generally, the effective date of a rating and award of compensation is based on the date the claim for an increased rating was received by VA or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2016).  However, a Veteran may receive an earlier effective date than the date if the ascertainable facts shows that an increase in disability occurred earlier than the claim and within one year from the date of receipt of the claim. 38 C.F.R. § 3.400(o)(2) (2016).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  The term claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative, may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2016).

Here, it is not in dispute when the Veteran initiated the claim for an increased rating for the ankle disability.  Considering the procedural history, the Veteran's increased rating claim was construed liberally, based on another claim and in the best interest of the claimant.  However, considering the totality of the evidence of record for the year prior to March 10, 2008, there is no evidence of record, lay or otherwise during that time period that demonstrates that the left ankle disability had increased in severity.  In fact, the record is silent on any materials during that time period for several years, until the Veteran filed the claim in March 2008.  In the January 2009 rating decision, which interpreted the claim as a claim for service-connection for muscle atrophy, the Veteran was denied a reopening of the previously denied claim as there was no additional or new evidence of record.  Therefore, the Board finds that, with the lack of evidence establishing an increase in the severity of the Veteran's left ankle disability within the year prior to the receipt of the communication which has been considered a claim for increase, an earlier effective date for a compensable rating for an ankle disability is not warranted. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds that the preponderance of the evidence is against the claim for increased rating more than 10 percent rating prior to April 30, 2010, and more than 20 percent rating as of April 30, 2010, for a left ankle disability.  Therefore, the claim for a higher disability rating is denied.  38 U.S.C.A. § 5107 (West 2014)

Extraschedular Ratings

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to make impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board notes that the schedular criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2014).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular rating is found to be adequate. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2016).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59 (2016); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  While the Veteran has complained that she can no longer run, play sports, or walk long distances due to ankle pain, those complaints are contemplated by the rating criteria and provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as those situations arise because of the above factors.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular ratings are found to be adequate.  Accordingly, the Board concludes that referral for extraschedular consideration is not warranted.

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions does not capture all the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  That issue has not been raised by the record or through evidence or argument.


ORDER

Entitlement to a 50 percent rating, but not higher, for migraine headaches is granted. 

Entitlement to a rating in excess of 10 percent for scars of the left ankle is denied. 

Entitlement to a rating in excess of 10 percent for a left ankle disability, prior to April 30, 2010, is denied. 

Entitlement to a rating in excess of 20 percent for a left ankle disability, as of April 30, 2010, is denied. 

Entitlement to an effective date earlier than March 10, 2008, for a compensable rating for a left ankle disability, is denied. 


REMAND

For the claim for an earlier effective date for TDIU, in the Board's February 2016 remand, the Board requested that the RO issue a statement of the case on that issue.  However, no statement of the case has been issued.  Consequently, the Board must remand for further development in accordance with the February 2016 directives. 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case in response to the April 2014 notice of disagreement with the effective date for TDIU assigned in a March 2014 rating decision.  Notify the Veteran of her appeal rights and that she must file a timely substantive appeal if she wants appellate review of that issue.  If a timely substantive appeal is received, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


